Citation Nr: 0833474	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-02 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased rating for disability 
involving the left ring and middle fingers and a laceration 
of the first joint knuckle, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran had active service from October 1995 to October 
1998, and from July 1999 to January 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas, which granted service connection for left knee 
disability and assigned a 10 percent evaluation therefor, and 
which denied an increased rating for a disability involving 
two fingers of the left hand and laceration of the knuckles 
of another finger on the hand.  The veteran expressed 
disagreement with the evaluation assigned for both of his 
disabilities and began this appeal.

The Board notes that the medical record indicates that the 
veteran might have ulnar neuropathy, or osteoarthritis, and, 
from the arguments raised by his representative, the veteran 
might be claiming that these two disorders are related to 
service.  Since neither of these disorders has been evaluated 
by the RO, it would be premature for the Board to consider 
these new claims and the Board refers them to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's left hand disability involves limitation of 
motion of the left ring and middle fingers, but not a gap of 
more than two inches between the thumb pad and the fingers, 
or unfavorable ankylosis.

2.  The veteran's left knee disability is not productive of 
instability, flexion limited to 30 degrees or less, or any 
limitation of extension.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for disability involving the left ring and middle fingers and 
a laceration of the first joint knuckle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.20, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5223 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee disability have not been met. 38 U.S.C.A. 
§§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist'" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in March 2005 and March 2006.  Mayfield v. Nicholson, 
19 Vet. App. 103 rev'd on other grounds, 444 F. 3d 138 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
ratings.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In that decision, the Court stated that for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

With respect to the left knee disability, as that issue 
arises from the veteran's disagreement with the initial 
rating assigned the disorder, Vazquez-Flores is inapplicable.  
As to the left hand disorder, although the veteran was 
clearly not provided this more detailed notice, the Board 
finds that the veteran is not prejudiced by this omission in 
the adjudication of his increased rating claim.  In this 
regard, the record reflects that both the veteran and his 
representative have provided written argument addressing 
specifically, and in terms of relevant findings, why the 
veteran is entitled to a higher evaluation under the Schedule 
for Rating Disabilities.  They have also addressed the impact 
of his disorder on employment.  In the Board's opinion all of 
the above demonstrates actual knowledge on the part of the 
veteran and his representative of the information to be 
included in the more detailed notice contemplated by the 
Court.  As such, the Board finds that the veteran is not 
prejudiced based on this demonstrated actual knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the statement of 
the case and a supplemental statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and the rationale for the decisions reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 138 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal. 

General Principles

The veteran contends that the evaluations assigned for his 
left hand multiple digit disability and his left knee 
disability do not accurately reflect the severity of those 
disorders.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence" in 
order to prevail.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 


Left Hand Multiple Digit Disability

The veteran injured the middle and ring fingers of his left 
hand during an altercation in service.  The wound became 
infected and the veteran required surgery (open reduction) 
and suffered loss of cartilage in the ring finger and 
lacerations in the middle finger.  In March 1999, he was 
granted service connection, effective October 1998, for 
residuals of a fracture, left ring finger, status post open 
reduction, internal fixation and lacerations of knuckles of 
first joint, left ring and middle fingers, postoperative with 
a 10 percent evaluation.  The RO evaluated the disorders 
under Diagnostic Code 5299-5223.

In response to the veteran's current claim, the veteran 
underwent a VA exam in April 2005.  The VA examiner noted 
that the veteran still retains hardware at the fracture site.  
The veteran reported more or less continuing pain and 
difficulty gripping objects which is slowly worsening with 
time.  The examiner noted the old lacerations over the third 
metacarpal phalangeal joint and the dorsum of the hand over 
the fourth metacarpal phalangeal joint extending two and a 
half inches towards the wrist.  The veteran reported severe 
pain in the third and fourth metacarpal phalangeal joints on 
closing the fist.  Measurements of the third and fourth 
metacarpal phalangeal joints showed 0 to 70 degrees flexion 
and the third and fourth proximal interphalangeal joints 
showed 0 to 70 degrees flexion.  Finally, flexion of the 
distal interphalangeal joint measured 0 to 60 degrees.  The 
examiner noted significant pain from the veteran on gripping 
an object or attempting simple tasks such as turning a 
screwdriver or wrench.  Repetition increased the level of 
pain and the veteran avoided overusing the hand to any 
degree.  On x-rays, the examiner noted moderate degenerative 
changes at the metacarpal phalangeal joint and degenerative 
cystic changes were suggested within the capitate.  There was 
no radiologic evidence of recurring osteomyelitis.  The 
examiner described the veteran's residuals as an increase in 
pain and difficulty on use of the fingers, particularly the 
third and fourth fingers of the left hand.  This resulted in 
chronic pain and inability to use the left hand correctly for 
many common tasks.  

In March 2006, the veteran underwent a second VA examination.  
The examiner noted the disability was on the veteran's 
dominant hand.  The veteran told the examiner that he had 
overall decreased strength and dexterity and believed it 
involved all digits but his thumb.  He also reported pain, 
swelling and limited motion.  The examiner found no ankylosis 
but did determine that there was a flexion contracture of 35 
degrees of the fourth (ring) digit at the proximal 
interphalangeal joint.  The examiner observed the tendon 
thickening was readily palpable.  He described the severity 
of the deformity as moderate.  There was no gap between the 
thumb pad and the tips of the fingers on attempted opposition 
of thumb to fingers.  There was a gap between the finger and 
the proximal transverse crease of the left hand on maximal 
flexion of the finger for the index, long, ring, and little 
finger. In each instance, the gap was less than one inch.  In 
the examiner's opinion, the veteran's hand strength and 
dexterity were normal.  In range of motion testing, the 
examiner noted decreased motion in the left ring finger at 
the proximal interphalangeal joint. The veteran had active 
motion 35 to 95 degrees but pain began at 40 degrees and ends 
at 95 degrees.  On passive motion, the veteran had 35 to 100 
degrees, with pain beginning at 40 degrees and ending at 100 
degrees.  There was decreased range of motion with 
repetition, 35 degrees to 75 degrees.  The examiner described 
the veteran as having a flexion contracture of the fourth 
digit, but there also appeared to be ulnar neuropathy 
developing, ostensibly due to scar tissue formation.  He 
noted the veteran's grip was markedly weakened due to severe 
increase in pain levels.  The examiner opined that the 
internal fixation device could be contributing to the 
problems.  He suggested further evaluation by an orthopedist 
and a neurologist.

The veteran, in statements to the VA, asserts that his finger 
disability is so severe that he can only use his index finger 
and thumb.  The veteran also contends that under 38 C.F.R. 
§§ 4.10, 4.40, the Board should take the veteran's functional 
impairment and functional loss into account towards awarding 
a higher disability evaluation.  He also contends that the RO 
failed to rate his disability under the diagnostic code for 
osteomyelitis or for the scar on the dorsum side of his left 
hand as the reason he has loss of motion.  

Turning to the last contention first, the Board finds there 
is no reason to consider the veteran's disability under 
Diagnostic Code 5000, osteomyelitis, since that code and the 
applicable regulations contemplate recurring or chronic 
osteomyelitis.  See 38 C.F.R. § 4.43.  The examiner 
specifically stated in the March 2006 that there was no 
evidence of recurring osteomyelitis and the record does not 
do reveal any evidence of this condition at any other time.  
Therefore, the Board finds that the veteran does not suffer 
from recurring or chronic osteomyelitis and that his 
disability in the left hand should not be evaluated under the 
diagnostic code for that disorder.  

Turning to the scar on the veteran's left hand from the 
surgery, the record shows that the scar measures no more than 
3.5 inches in length, and has not been described as painful.  
A separate compensable rating for the scar therefore is not 
for application under any applicable diagnostic code.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. 
§ 4.45.

In this particular instance, the veteran's residuals consist 
of a decreased range of motion due to pain in his left middle 
and ring finger.  Since the particular disability involved 
does not have its own diagnostic code and evaluation 
criteria, the VA looks to a closely related disease, which in 
this case is would be multiple digits, favorable ankylosis 
under Diagnostic Codes 5220-5223.  Ankylosis is immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 
465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  Ankylosis is stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  The veteran does not appear to have ankylosis, but 
does have immobility that has manifested itself due to pain.  
According to 38 C.F.R. § 4.71a, evaluation of ankylosis or 
loss of motion of single or multiple digits of the hand are 
evaluated in the same manner.  Therefore, the Board finds 
that Diagnostic Codes 5220-5223, Multiple Digits, Favorable 
Ankylosis appropriate to evaluate the veteran's claim for an 
evaluation in excess of the current rating of 10 percent.

Since August 26, 2002, the following rules apply in rating 
ankylosis or limitation of motion of single or multiple 
digits of the hand:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb  pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, ring, and  
little fingers:  (i) If both the metacarpophalangeal and  
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without  
metacarpal resection, at proximal interphalangeal joint or  
proximal thereto.  (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  (iii) If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.  (iv) If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

Under criteria in effect, an evaluation of 10 percent is 
available for favorable ankylosis of the long and ring, long 
and little, or ring and little fingers.  A higher evaluation 
of 20 percent is available for favorable ankylosis of the 
index and long, index and ring, or index and little fingers.  
A maximum evaluation of 20 percent is available favorable 
ankylosis of the thumb and any finger of the minor (non-
dominant) hand.  A maximum evaluation of 30 percent is 
available for favorable ankylosis of the thumb and any finger 
of the major (dominant) hand.  38 C.F.R.
§ 4.71a, Diagnostic Code 5223.

In this case, the Board finds that an evaluation in excess of 
10 percent is not warranted.  Although he exhibits a 
contracture deformity of the ring finger with obvious 
limitation of motion of the middle and ring fingers, neither 
of his fingers is equivalent to unfavorable ankylosis, i.e., 
a gap exceeding two inches between any finger and the 
proximal transverse crease of the left hand on maximal 
flexion of the finger.  Instead, the veteran's disability was 
limited to a loss of motion due to pain and weakness.  
Further, the disability only involves the veteran's long 
(middle) finger and ring finger of the left hand.  To warrant 
an evaluation in excess of 10 percent, the veteran's 
disability for two digits would have to involve the thumb or 
the index finger and another digit.  See Diagnostic Code 
5223.  The veteran concedes he has full function of his index 
finger and thumb. Otherwise, the disability must involve more 
that two digits.  Diagnostic Codes 5222-5220.

Although the veteran asserts he can only use his index finger 
and thumb, the record fails to disclose any medical evidence 
to corroborate his statement that his little finger is also 
affected.  The veteran may believe his little finger is 
affected by his current disability, but as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the existence, extent, or 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board finds that 
the veteran's disability must be evaluated as a loss of 
motion involving two digits.  Under the pertinent rating 
criteria, that disability warrants an evaluation no higher 
than 10 percent, even when, as it does in this case, the 
dominant (major) hand is the hand affected with the 
disability.

That leaves the question of whether the current evaluation of 
10 percent sufficiently covers his pain, fatigue, weakness, 
lack of endurance, incoordination or loss of function of the 
left middle and left ring finger.  The Board is of the 
opinion that the available evidence does not demonstrate any 
entitlement to an evaluation in excess of 10 percent due to 
these factors.  It is true the veteran describes great pain, 
he has to avoid repetitive tasks and he cannot do some chores 
such as using a screwdriver.  When a veteran suffers from 
pain, instability, or malaligned joints, due to a healed 
injury, the veteran is entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
Board finds that the criteria used to reach a 10 percent 
disability rating encompasses the situations and experiences 
in life that the veteran claims is affected by his 
disability.  Thus, even applying the provisions of DeLuca or 
38 C.F.R. §§ 4.40, 4.45 and 4.59, additional compensation is 
not warranted. Therefore, the Board finds that an evaluation 
in excess of 10 percent is not shown to be warranted.

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service connected disorder at 
issue under the provisions of 38 C.F.R.
§ 3.321(b) (1).  He has not been recently hospitalized on 
account of his left hand multiple digit disability and the 
disorder is not affirmatively shown to be of such a nature as 
to otherwise render impractical the application of the 
regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board lastly notes that a review of the evidence on file 
show that his left hand disorder has remained no more than 10 
percent disabling during the entire period of this appeal.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).


Left Knee Disability

The veteran injured his left knee in service, resulting in 
reconstruction and repair of his left knee anterior cruciate 
ligament (ACL).  In June 2005, his current disability was 
found service connected effective August 2002 and evaluated 
as 10 percent disabling.  At that time, his disability was 
assigned diagnostic code 5260 for residuals of the loss of 
flexion of the left knee.  The VA examination, also occurring 
in June 2005, elicited that the veteran did not need any 
devices to assist in walking.  He did report the knee gave 
way but was not unstable.  He also reported pain, stiffness, 
and weakness. He did not report any dislocation or 
subluxation.  The knee did lock several times a week.  There 
was no effusion or inflammation.  

On range of motion testing, the veteran achieved active 
motion against gravity of 0 to 130 degrees with pain 
beginning at 110 degrees.  Passive motion ranged from 0 to 
140 degrees with pain again starting at 100 degrees. His 
range of motion against strong resistance was 0 to 120 
degrees and pain began at 100 degrees.  There was loss of 
motion to 100 degrees upon repetition due to a lack of 
endurance.  The examiner found no loss of bone, ankylosis, or 
inflammatory arthritis.  He did find crepitation but no 
instability.  He also noted a 3.3-inch surgical scar at the 
joint midline but it did not impede motion.  X-rays 
demonstrated a lateral patellar shift with evidence of the 
prior ACL repair with retained hardware.  There also was 
evidence of patellar roughening of the posterior aspect.  The 
examiner diagnosed a status post left ACL and medial meniscal 
tear resulting in residuals of loss of motion, painful joint, 
and locking in flexion.  This caused decreased mobility and 
strength and problems with lifting and carrying. This also 
affected his ability to squat or kneel which in the 
examiner's opinion inhibits the veteran's chances for career 
advancement.  The disability had moderate affect on chores, 
recreation and travelling and prevented participation in 
sports.

The veteran was afforded a second VA examination in March 
2006.  At this examination, he reported the knee did not give 
way nor was there any instability.  He still had pain and 
stiffness but no weakness, dislocation, or subluxation.  He 
had daily episodes of locking. There was no effusion or 
inflammation.  The veteran did have an antalgic gait but 
there was no evidence of abnormal weight bearing.  On range 
of motion testing, the veteran achieved active motion against 
gravity of 0 to 110 degrees with pain beginning at 90 degrees 
and ending at 110 degrees.  Passive motion ranged from 0 to 
120 degrees with pain again starting at 90 degrees and ending 
at 120 degrees. There was loss of motion upon repetition of 
zero to 85 degrees which the examiner attributed to pain.  In 
this examination, the examiner did not elicit any crepitation 
but did note clicks or snaps. There was no grinding. He also 
noted a tracking abnormality of the patella.  On this 
occasion, the examiner did not note any meniscus abnormality.  
The x ray again demonstrated the ACL repair with two screws 
visible and evidence of patellar mistracking and lateral 
compartment accelerated wear. The examiner described the 
residuals as loss of motion due to pain, chronic pain, and 
sensitivity to pressure.  The examiner believed this 
disability had a significant effect on occupational 
activities (problems with lifting and carrying, lack of 
stamina, decreased strength, plus pain).  It had a moderate 
effect on chores but a severe effect on exercise.  There was 
a mild effect on traveling.

The veteran has submitted evidence on his own behalf 
regarding the left knee disability advising that he can not 
squat or walk long distances.  He takes pain medication at 
least 4 days out of the week.  He further disagrees that 
there is no instability in his left knee because several 
times a day his knee gives out and locks as well.  He also 
refers to learning that an x ray showed a twist in his femur 
and a lip at the joint that is eroding away at his knee cap 
causing tremendous pain.  He has also been told that he will 
need a total knee replacement soon.  The Board notes, 
however, that the record does not contain any physician, 
hospital, or other medical record that suggests the veteran 
has the disorders he mentions or that he may need a total 
knee replacement surgery.  The RO afforded the veteran the 
opportunity to identify medical care providers in support of 
his claim, particularly regarding evidence demonstrating that 
his left knee disability warrants an evaluation on excess of 
10 percent.  The duty of the VA to assist is not unlimited 
and does not encompass a duty to prove a claim with the 
claimant only in a passive role. Hilkert v. West, 12 Vet. 
App. 145, 149 (1999).  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence.  Therefore, the Board finds there is no evidence of 
a "twisted femur" or that the veteran is in need of a total 
knee replacement.  The Board therefore finds that Diagnostic 
Code 5262 (pertaining to impairment of the tibia and fibula, 
is not for application. 

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service 
connected knee disorders including, insofar as this case is 
concerned, Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation 
or lateral instability), Diagnostic Code 5260 (limitation of 
flexion), and Diagnostic Code 5261 (limitation of extension).

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  Limitation of motion of the 
knee is rated under either Diagnostic Code 5260 (limitation 
of flexion) or Diagnostic Code 5261 (limitation of 
extension).  A separate rating may be assigned for either 
limitation of flexion or extension.  Normal knee motion is 
from zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.

At both of his VA examinations, the veteran achieved flexion 
to at least 100 degrees before the onset of any pain or other 
limiting symptoms.  Even with repetitive motion, he was able 
to flex the knee to 85 degrees.  To warrant an evaluation 
higher than 10 percent, the veteran must demonstrate that 
upon flexion, his left knee can only move from 0 degrees to 
30 degrees or less.  Here, the veteran's flexion has not been 
limited to 30 degrees of movement, but far exceeds that 
threshold even when taking into account pain or decreased 
flexion.  The Board notes that considering functional loss 
due to pain and painful movement, the veteran is entitled to 
the minimum compensable rating for the joint which in this 
case is 10 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Further, 
the other diagnostic codes which have potential application 
as a separate rating do not apply.  There is no objective 
evidence of loss of extension (Diagnostic Code (5260), 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), or ankylosis (Diagnostic Code 5256).
For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 C.F.R. § 4.3.
 
The RO assigned an effective date of August 6, 2002, for the 
grant of service connection for left knee disability and the 
assignment of a 10 percent rating.  The Board has reviewed 
the evidence of record, and particularly the examination 
reports showing noncompensable ranges of left knee motion, 
but finds that the disorder has remained no more than 10 
percent disabling for the entire period since August 6, 2002.

The Board also finds the veteran's left knee disability does 
not warrant consideration for an extra-schedular rating for 
the same reasons as with the left hand multiple digit 
disability.  Although the VA examiner did find that the left 
knee disorder would impact employment, the actual physical 
findings and record as a whole shows that the impairment is 
appropriately contemplated by the 10 percent evaluation 
assigned under the schedular criteria.


ORDER

An increased rating for disability involving the left ring 
and middle fingers and a laceration of the first joint 
knuckle is denied.

An initial evaluation in excess of 10 percent for left knee 
disability is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


